Citation Nr: 1109626	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Louis, Missouri that denied the Veteran's application to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Despite a determination reached by the RO in the Statement of the Case to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran' application to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus, as will be discussed below, the Board has determined that new and material evidence has been received, and, therefore, the claims are reopened.

The reopened claims for service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In March 1999, an unappealed RO decision reopened the Veteran's claim for service connection for bilateral hearing loss and denied it on the merits.

2.  Evidence received since the March 1999 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  In March 1999, an unappealed RO decision denied the Veteran's claim for service connection for tinnitus.

4.  Evidence received since the March 1999 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision that reopened and denied Veteran's claim for service connection for bilateral hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The March 1999 RO decision that denied the Veteran's claim for service connection for tinnitus is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence sufficient to reopen the Veteran's claim for service connection for tinnitus has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened and remanded, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted, and the claims are reopened.

By way of background, an unappealed March 1999 RO decision reopened the Veteran's claim for service connection for bilateral hearing loss (which original claim was denied by an unappealed May 1984 RO decision) and denied it on the merits on the basis that that there was no evidence linking his hearing loss to his active service.  Also, the May 1999 RO decision denied the Veteran's original claim for service connection for tinnitus on the basis that there was no evidence linking his tinnitus to his active service.  

Of record at that time of the March 1999 RO decision were April 1976 private treatment records reflecting that the Veteran reported that hearing loss was noted on a recent employment physical, that he had a history of in-service noise exposure, and that a diagnosis of noise-induced hearing loss was recorded.  Also of record was an April 1984 VA examination report (relating to a hearing loss claim only) reflecting that the Veteran reported occupational noise exposure and the examiner's opinion that the Veteran had bilateral sensorineural hearing loss "probably related to noise exposure."  Also of record was a February 1987 VA audiological evaluation reflecting an opinion that the Veteran had bilateral sensorineural high frequency hearing loss and occasional tinnitus that were consistent with his reported in-service and occupational (post-service) noise exposure.

Since the final March 1999 RO decision, new evidence associated with the claims file consists of VA treatment records dated from August 1998 to July 2008, a January 2006 DRO hearing transcript, and a December 2006 VA audiological examination report which reflects that the examiner opined that the Veteran's bilateral hearing loss and tinnitus are less likely as not related to service.  At the January 2006 DRO hearing, the Veteran testified that he failed an employment hearing test performed by Firestone in 1968, and again when he was working for U.S. Filter in 1976, which the Veteran had not previously asserted with regard to either of his claims (although the Board notes that an April 1976 private treatment record that was in the claims file at the time of the last final denial reflects the Veteran's reported history of recently being told he had hearing loss at an employment audiological test).  The Veteran also reported that after the 1968 Firestone audiological test, he underwent further testing around October 1968 at the VA medical center located in Des Moines, Iowa.

As noted above, despite a determination reached by the RO to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Also, as noted above, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, and the Board acknowledges that the Veteran is competent to report that he "failed" an employer provided hearing test (even though such failure per se does not necessarily mean that he was diagnosed with a bilateral hearing loss as defined by VA regulations).  See Justus v. Principi, 3 Vet. App. 510 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that a claimant may rely on lay evidence "to establish a diagnosis of a condition when . . . the layperson is reporting a contemporaneous medical diagnosis").  Therefore, because the Veteran testified after the last final denial in March 1999 that he failed a hearing test only a few months after he separated from service, which statement was not of record at the time of the last final denial, the Board finds that new and material evidence has been received, and, therefore, both claims for bilateral hearing loss and tinnitus are reopened.

At this point, however, the Board will not adjudicate the reopened claims, as further development is necessary as explained below.


ORDER

As new and material evidence has been received regarding the Veteran's claim of service connection for bilateral hearing loss, the Veteran's claim is reopened; to that extent only, the appeal is granted.

As new and material evidence has been received regarding the Veteran's claim of service connection for tinnitus, the Veteran's claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran served on active duty from January 1963 to January 1968.  He asserts that his bilateral hearing loss and tinnitus were caused by acoustic trauma he experienced in service as a mobile infantryman.  See DRO Hearing Transcript at 4.

As noted above, the Veteran was provided with a VA examination in December 2006, which examination report reflects diagnosed bilateral sensorineural hearing loss and tinnitus, and the Board notes that the Veteran's air tone thresholds meet the requirements of 38 C.F.R. § 3.385 to constitute a disability for VA purposes.

Also, as noted above, at a January 2006 DRO hearing, the Veteran testified that he underwent audiological testing at the VA medical center located in Des Moines, Iowa around October 1968, a few months after he separated from service and after he reportedly failed an employer provided audiological test, although the Board notes that he previously reported that such testing occurred in 1968 or 1969, see July 1988 Form 21-526, or in June 1969, see March 1990 Form 21-526.  There is no record in the claims file, however, of the RO ever having attempted to obtain these VA treatment records and associate them with the claims file.  VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence to verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file).  Therefore, a remand is necessary so that the RO may attempt to obtain any outstanding VA audiological records dated from 1968 to 1969 from the VA medical center located in Des Moines, Iowa, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA audiological treatment records from the Des Moines, Iowa VAMC dated from 1968 to 1969 and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Once the aforementioned development has been completed, perform any additional development deemed necessary, and then readjudicate the Veteran's claims.  If the Veteran's claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


